DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Claims 7, 13 and 20 are canceled; claims 1-6, 8-12, 14-19 and 21-24 are pending.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 12, 14, 18-19, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al., US 2015/0336669 in view of Sitaram et al., US Patent No. 9,294,970 and further in view of Song, US 2016/0246297.  
Claim 1, Kantor discloses ([fig 4A]) a wireless communication method, comprising: 
reporting, by a terminal device, flight capability information to a network device ([0036] UAV platform 230 may receive, from UAV 220, a request for a flight path from a first location to a second location in a particular region, and UAV 220 may provide the request for the flight path to UAV platform 230, [0042] UAV platform 230 approves the request for the flight path, UAV platform 230 may determine capability information for UAV 220 based on the request for the flight path and component information of UAV 220 (e.g., provided with the request for the flight path)), 
wherein the flight capability information notifies that the terminal device is capable of reporting flight route information ([0036] UAV platform 230 may receive, from UAV 220, a request for a flight path from a first location to a second location in a particular region, and UAV 220 may provide the request for the flight path to UAV 
receiving, by the terminal device, a first indication message from the network device ([fig 4A] at 435, provide flight path instructions to UAV), 
and 
reporting, by the terminal device, the flight route information to the network device ([fig 4B] while UAV 220 is traveling along the flight path in accordance with the flight path instructions, UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260, and UAV platform 230 may receive the feedback), wherein the flight route information comprises information about a planned intermediate node location ([0060] UAV platform 230 may determine whether to modify the flight path based on the feedback received from UAV 220.  In some implementations, UAV platform 230 may determine to not modify the flight path if the feedback indicates that UAV 220 will safely arrive at a scheduled waypoint, [0061] UAV platform 230 may modify the flight path so that UAV 220 either stops to recharge (e.g., at a recharging station of a base station)).
But is silent on, 
wherein the first indication message is a radio resource control (RRC) message that indicates the network device supports receiving a report of the flight route information from the terminal device.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor invention with Sitaram invention to include the claimed limitation(s) so as to enable the system to send a dedicated RRC message in lieu of broadcasting to a particular mobile device for a specific instruction thereby enhancing messaging communications. 
But Kantor and Sitaram invention is silent on,
that indicates the network device supports receiving a report of the flight route information from the terminal device.  
However, as Song discloses that indicates the network device supports receiving a report of the flight route information from the terminal device ([fig 4] [0043] control system 10 determines if there are any specific applications that need to be uploaded to the UAV in order for it to collect the proper data (step 260).  And, if so, the required applications are uploaded to UAV 16, creating an "intelligent" UAV for that specific mission, and the actual flight is initiated (step 270), [0044] During the UAV flight, and subsequent thereto, the data collected by the UAV is transmitted to control system 10 (shown as step 280)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor and Sitaram invention with Song invention to include the claimed limitation(s) so as to allow 
Claim 6, Kantor as modified discloses the method according to claim 1, wherein the reporting, by the terminal device, the flight route information to the network device comprises: 
receiving, by the terminal device, a configuration message from the network device (Song [fig 4] step 270, initiate UAV), wherein the configuration message is used to instruct the terminal device to report the flight route information (Song [fig 4] step 280, transmit collected data from UAV to cloud system); and 
reporting, by the terminal device, the flight route information based on the configuration message (Song [fig 4] step 280, transmit collected data from UAV to cloud system, Kantor [0059] while UAV 220 is traveling along the flight path in accordance with the flight path instructions, UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260, and UAV platform 230 may receive the feedback).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram and Song invention to include the claimed limitation(s) so as to allow the system to configure the UAV to report information on the flight path for reevaluation. 
Claim 8, see claim 1 for the rejection, Kantor discloses ([fig 1A] UAV) a terminal device, comprising: 
a transceiver ([fig 1A] UAV), configured to: 
report flight capability information to a network device, 

wherein the first indication message is a radio resource control (RRC) message that indicates the network device supports receiving a report of the flight route information from the terminal device; and 
report, the flight route information to the network device, wherein the flight route information comprises information about a planned intermediate node location.
Claim 12, see claim 6 for the rejection, Kantor as modified discloses the terminal device according to claim 8, wherein the transceiver is further configured to: 
receive a configuration message from the network device, wherein the configuration message is used to instruct the terminal device to report the flight route information; and 
report the flight route information based on the configuration message.  
Claim 14, see claim 1 for the rejection, Kantor discloses ([fig 1A] UAV platform) a network device, comprising: 
a processor ([fig 3] processor), configured to receive flight capability information from a terminal device, wherein the flight capability information notifies that the terminal device is capable of reporting flight route information; and
determine a first indication message, wherein the first indication message indicates the network device supports receiving a report of the flight route information from the terminal device; and
a transceiver ([fig 1A] UAV platform), configured to: 

receive flight route information from the terminal device, wherein the flight route information comprises information about a planned intermediate node location.
Claim 18, Kantor as modified discloses the network device according to claim 15, wherein before the transceiver receives the flight route information from the terminal device (Song [fig 4] step 280, transmit collected data from UAV to cloud), the transceiver is further configured to send a configuration message to the terminal device, wherein the configuration message is used to instruct the terminal device to report the flight route information (Song [fig 4] step 260, upload, step 270, initiate UAV mission).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram and Song invention to include the claimed limitation(s) so as to allow the system to configure the UAV to report information on the flight path in order to determine whether to modify the path.
Claim 19, Kantor as modified discloses the network device according to claim 15, wherein the transceiver is further configured to receive a measurement report of the terminal device, wherein the measurement report carries the flight route information (Kantor [0012] networks may receive feedback from the UAV regarding the flight path (e.g., about changing conditions, such as speed, weather conditions, duration, etc.) When the UAV arrives at location B, the UAV and/or user device B may generate a notification indicating that the UAV arrived safely at location B, and may provide the notification to the UAV platform).   

receiving flight capability information from a terminal device, wherein the flight capability information notifies that the terminal device is capable of reporting flight route information; and 
determining a first indication message, wherein the first indication message indicates the network device supports receiving a report of the flight route information from the terminal device; and 
sending the first indication message to the terminal device by using a radio resource control (RRC) message; and 
receiving flight route information from the terminal device, wherein the flight route information comprises information about a planned intermediate node location.
Claim 23, see claim 18 for the rejection, Kantor as modified discloses the method according to claim 21, wherein before the receiving, by the network device, the flight route information from the terminal device, the method further comprises: 
sending, by the network device, a configuration message to the terminal device, wherein the configuration message instructs the terminal device to report the flight route information. 
Claim 24, see claim 19 for the rejection, Kantor as modified discloses the method according to claim 21, wherein the receiving, by the network device, flight route information from the terminal device comprises: 
receiving, by the network device, a measurement report of the terminal device, wherein the measurement report carries the flight route information.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al., US 2015/0336669, Sitaram et al., US Patent No. 9,294,970 and Song, US 2016/0246297 in view of Fucke, US 2013/0253738.
Claim 2, Kantor as modified discloses the method according to claim 1, wherein the information about the intermediate node location comprises information about a location between a start location and an end location of the flight rout (Kantor [0063] UAV 220 may stop and recharge at other recharging station(s) associated with base station(s) of wireless network 240, may adjust a route and/or altitude according to the modified flight path instructions, may detect and avoid any obstacles encountered in the modified flight path, etc. until UAV 220 arrives at the destination location.  In some implementations, UAV 220 may continue to provide further feedback to UAV platform 230 during traversal of the modified flight path), 
but Kantor, Sitaram and Song invention is silent on,
and wherein the information about the intermediate node location comprises latitude information, longitude information, and altitude information. 
However, as Fucke discloses and wherein the information about the intermediate node location comprises latitude information, longitude information, and altitude information ([0022] flight path data represents discrete points along a predetermined path dictating the locations it is intended for the aircraft to travel through, along with a time schedule indicating the scheduled times at which the aircraft is intended to pass through each location.  The flight path data is preferably in the form of a list of corresponding latitude, longitude, altitude, and time values).
. 
Claim(s) 3-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al., US 2015/0336669, Sitaram et al., US Patent No. 9,294,970, Song, US 2016/0246297 and Fucke, US 2013/0253738 in view of Martin et al., US 2017/0150382.
Claim 3, Kantor as modified discloses the method according to claim 2, wherein after the reporting, by the terminal device, the flight route information, the method further comprises: 
but Kantor, Sitaram, Song and Fucke invention is silent on, 
receiving, by the terminal device by using at least one resource, data from the network device, wherein data transmitted on each resource of the at least one resource is the same.  
However, as Martin discloses receiving, by the terminal device by using at least one resource, data from the network device, wherein data transmitted on each resource of the at least one resource is the same ([fig 10]) step T8: communication data using the allocated resources and selected configuration for the secondary carrier).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram, Song and Fucke invention with Martin invention to include the claimed limitation(s) so as 
Claim 4, Kantor as modified discloses the method according to claim 3, wherein the receiving, by the terminal device by using the at least one resource, the data from the network device comprises: 
receiving, by the terminal device, a second indication message from the network device, wherein the second indication message comprises configuration information of a first resource for transmitting the data (Martin [fig 10] step T7: provide an indication of the selected configuration for the secondary carrier in association with an allocation of transmission resources on the secondary carrier); and   
receiving, by the terminal device on the first resource and another preconfigured resource according to the second indication message, the data from the network device (Martin [fig 10]) step T8: communication data using the allocated resources and selected configuration for the secondary carrier).    
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram, Song and Fucke invention with Martin invention to include the claimed limitation(s) so as to enable the network allocate and configure resources on a carrier for a mobile terminal in order to communicate data with the network.  
Claim 5, see claim 4 for the rejection, Kantor as modified discloses the method according to claim 3, wherein the receiving, by the terminal device by using the at least one resource, the data from the network device comprises: 

receiving, by the terminal device on the at least one resource according to the third indication message, the data from the network device.  
Claim 10, see claim 3 for the rejection, Kantor as modified discloses the terminal device according to claim 9, wherein after the transceiver reports the flight route information, the transceiver is further configured 
to receive, by using at least one resource, data from the network device, wherein the data transmitted on each resource of the at least one resource is the same.  
Claim 11, see claim 4 for the rejection, Kantor as modified discloses the terminal device according to claim 10, wherein the transceiver is further configured to: 
receive a second indication message from the network device, wherein the second indication message comprises configuration information of a first resource for transmitting the data; and 
receive, on the first resource and another preconfigured resource according to the second indication message, the data from the network device.  
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al., US 2015/0336669, Sitaram et al., US Patent No. 9,294,970 and Song, US 2016/0246297 in view of Riley, US 2014/0032013 and further in view of Fucke, US 2013/0253738. 
Claim 9, Kantor as modified discloses the terminal device according to claim 8, wherein the flight route information further comprises at least one of: 

wherein the intermediate node location comprises information about a location between a start location and an end location of the flight rout (Kantor [0012] The UAV may take off from location A, and may travel the flight path based on the flight path instructions.  For example, the UAV may land at base station A, recharge via the recharging station, and continue on the flight path, [0044] UAV platform 230 may determine one or more waypoints along the flight path where UAV 220 may stop and recharge or refuel.  In some implementations, a waypoint may include a base station (e.g., a cell tower)).  
But Kantor, Sitaram and Song invention is silent on, 
a three-dimensional flight speed,
and wherein the information about the intermediate node location comprises latitude information, longitude information, and altitude information.
However, as Riley discloses ([0038] a three-dimensional scene outside the ROV 180 and/or symbology representative of flight information such as speed, altitude, and heading).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram and Song invention with Riley invention to include the claimed limitation(s) so as to allow the system to use the data to further assist the UAV with the flight thereby improving system controlling function. 

 and wherein the information about the intermediate node location comprises latitude information, longitude information, and altitude information.
However, as Fucke discloses and wherein the information about the intermediate node location comprises latitude information, longitude information, and altitude information ([0022] flight path data represents discrete points along a predetermined path dictating the locations it is intended for the aircraft to travel through, along with a time schedule indicating the scheduled times at which the aircraft is intended to pass through each location.  The flight path data is preferably in the form of a list of corresponding latitude, longitude, altitude, and time values).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram, Song and Riley invention with Fucke invention to include the claimed limitation(s) so as to the system to record discrete points latitude, longitude, and altitude along the flight path in order to identify exact location of an aircraft.  
Claim 15, see claim 9 for the rejection, Kantor as modified discloses the network device according to claim 14, wherein the flight route information further comprises at least one of a three-dimensional flight speed of the terminal device, and a three-dimensional flight direction of the terminal device, and, wherein the intermediate node location comprises information about a location between a start location and an end location of the flight rout; and 
the processor is further configured to determine, based on the flight route information, at least one resource for communicating with the terminal device (Kantor 
Claim 22, see claim 9 for the rejection, the wireless communication method according to claim 21, wherein the flight route information further comprises at least one of: 
a three-dimensional flight speed of the terminal device, or a three-dimensional flight direction of the terminal device, and 
wherein the intermediate node location comprises information about a location between a start location and an end location of the flight route, and 
wherein the information about the intermediate node location comprises latitude information, longitude information, and altitude information; and 
the method further comprises determining, based on the flight route information, at least one resource for communicating with the terminal device (Kantor [0043] if UAV platform 230 determines that UAV 220 is authenticated for using UAV platform 230 and/or one or more of networks 240-260).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al., US 2015/0336669, Sitaram et al., US Patent No. 9,294,970, Song, US 2016/0246297 and Riley, US 2014/0032013 in view of Martin et al., US 2017/0150382. 
Claim 16, Kantor as modified discloses the network device according to claim 15, 
But Kantor, Sitaram, Song and Riley invention is silent on, 
wherein after the processor determines the at least one resource for communicating with the terminal device, the transceiver is further configured to transmit, 
However, as Martin discloses wherein after the processor determines the at least one resource for communicating with the terminal device ([fig 10] step T6: select on of the plurality of potential configurations to use based on channel quality reports), the transceiver is further configured to transmit, by using the at least one resource, data to the terminal device, wherein the data transmitted on each resource of the at least one resource is the same ([fig 10]) step T8: communication data using the allocated resources and selected configuration for the secondary carrier).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram, Song and Riley invention with Martin invention to include the claimed limitation(s) so as to allow the UE to communicate data with the network using the allocated resources and configuration from the network. 
Claim 17, Kantor as modified discloses the network device according to claim 16, wherein before the transceiver transmits, by using the at least one resource, the data to the terminal device, the transceiver is further configured to: 
send a second indication message to the terminal device, wherein the second indication message comprises configuration information of a first resource for transmitting the data (Martin [fig 10] step T7: provide an indication of the selected configuration for the secondary carrier in association with an allocation of transmission resources on the secondary carrier), so that the terminal device receives, on the first resource and another preconfigured resource, the data from the network device ([fig 
send a third indication message to the terminal device, wherein the third indication message comprises resource configuration information of the at least one resource for transmitting the data, so that the terminal device receives, on the at least one resource, the data from the network device.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kantor, Sitaram, Song and Riley invention with Martin invention to include the claimed limitation(s) so as to enable the network allocate and configure resources on a carrier for a mobile terminal in order to communicate data with the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DINH NGUYEN/Primary Examiner, Art Unit 2647